Citation Nr: 1103697	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  03-16 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to service connection for an acoustic neuroma, 
status post-removal with right ear hearing loss, claimed as due 
to ionizing radiation. 

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran had active military service in the United States Air 
Force from January 1974 to August 1977.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
By that rating action, the RO determined that new and material 
evidence had not been received to reopen a previously denied 
claim for service connection for status-post neuroma removal, 
right temporal lobe with right ear hearing loss.  The RO also 
denied service connection for PTSD.  The Veteran appealed the 
RO's August 2002 rating action to the Board.  In a March 2005 
decision, the Board reopened the previously denied claim for 
service connection for an acoustic neuroma, status post-removal 
with right ear hearing loss and remanded the de novo claim, as 
well as the claim for service connection for PTSD, to the Appeals 
Management Center ("AMC") for further action.  

The Veteran testified before the undersigned Veterans Law Judge 
in December 2004.  A copy of the transcript has been associated 
with the claims folders. 

The Board has remanded the claims on several occasion for 
additional development, most recently in May 2010.  

During the pendency of the appeal, the Court of Appeals for 
Veterans Claims (Court) held that when a Veteran, who is a lay 
person, files a claim for a specific psychiatric disability, VA 
must consider entitlement to service connection for any and all 
currently diagnosed psychiatric disabilities.  The Veteran is not 
competent to self-diagnose his illness, and a liberal reading of 
any claim required VA to include other diagnoses in the claim.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, while the 
Veteran only appealed a separate claim for service connection for 
PTSD, the Board has structured the issue on the title page in 
keeping with the holding in Clemons. 


FINDINGS OF FACT

1.  The Veteran's assertion that his acoustic neuroma, status 
post removal, with right ear hearing loss was caused by in-
service radiation exposure while working as a nuclear weapons 
specialist is not competent evidence. 

2.  The competent and probative medical and other evidence of 
record does not demonstrate that the Veteran's acoustic neuroma, 
status post removal, with right ear hearing loss was present 
until more than a year after service or that it is etiologically 
related to any incident of service, to include exposure to 
ionizing radiation. 

3.  A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by any incident of active military service. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
an acoustic neuroma, status post removal, with right ear hearing 
loss are not approximated. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5017 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.311 
(2010).

2.  The criteria for the establishment of service connection for 
a psychiatric disorder, to include PTSD have not been met. 38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

I. Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Upon receiving a complete or substantially complete application, 
VA must notify the claimant of any information and evidence not 
of record that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  With respect to the claim for service 
connection for an acoustic neuroma, status post-removal with 
right ear hearing loss, claimed as due to ionizing radiation, via 
an April 2001 pre-adjudication letter, the RO specifically 
notified him of the substance of the VCAA including the types of 
evidence necessary to establish this claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the letter essentially satisfied the requirements of 
the VCAA by: (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the Veteran about information and evidence 
VA would seek to provide; and (3) informing the Veteran about the 
information and evidence he was expected to provide.  

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may 
proceed with adjudication of a claim if errors in the timing or 
content of the VCAA notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. 
App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Pre-adjudication notice was provided in an April 2001 letter.  
This letter informed the Veteran to let VA know of any evidence 
he thought would support the claim; that it was his 
responsibility to ensure that VA received all requested records 
not in the possession of a Federal entity; and advised the 
Veteran of where to send any information required by VA.  

The Court has held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree of 
disability and the effective date of an award. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of 
the Dingess elements via a May 2010 letter.  Id.

In Pelegrini II, the Court also held that VCAA notice should be 
given before an initial agency of original jurisdiction (AOJ) 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  The Veteran was provided pre-adjudication VCAA notice 
via the above-cited April 2001 letter.  Id.

The RO has taken appropriate action to comply with the duty to 
assist the Veteran with the development of the above-cited 
service connection claim.  Copies of the Veteran's service 
treatment records (STRs) and personnel records, as well as 
private and VA treatment reports, statements and hearing 
testimony of the Veteran, and statements prepared by his service 
comrade and representative are of record.  In April 2008, the Air 
Force Safety Center (AFSC) provided a dose estimate for the 
Veteran's radiation exposure in service.  In August and September 
2008, the Chief Public Health and Environmental Hazards Officer 
and Director of VA Compensation and Pension Service provided 
medical opinions based on the revised dose estimate, 
respectively.

In May 2010, the Board remanded the claim to have the RO obtain 
VA treatment records that were not evidenced by the current 
record, to include, but not limited to, treatment received after 
May 2008 from VA Medical Centers (VAMCs) in Chillicothe, Athens, 
and Dayton, Ohio.  Thereafter, VA treatment records were obtained 
from the Chillicothe, Ohio VAMC, dating from August 2009 to April 
2010.  The RO was also asked to contact the Veteran to have him 
complete the proper authorization forms ( VA Form 21-4142) for 
several private health care providers.  The RO provided the 
Veteran with these forms in a May 2010 letter.  The Veteran did 
not provide the requested information.   

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for an acoustic 
neuroma, status post-removal with right ear hearing loss, claimed 
as due to ionizing radiation, is ready to be considered on the 
merits.




II.  The Merits of the Claims

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In general, in order to prevail on the merits on the issue of 
service connection, there must be medical evidence of current 
disability; medical, or in certain circumstances lay, evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).


Acoustic Neuroma Removal with Resulting Right Ear Hearing Loss

The Veteran argues that while serving as a nuclear weapons 
technician with the U.S. Air Force from January 1974 to August 
1977, he was exposed to an unknown amount of radiation, which 
ultimately resulted in the development of an acoustic neuroma 
which was surgically removed in 1992.  Because the preponderance 
of the competent medical evidence is against the claim, the 
appeal will be denied. 

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service may be 
established in one of three different ways, which have been 
outlined by the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, where it is contended that disease developed as a result 
of exposure to ionizing radiation during service, service 
incurrence may be presumed under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d) for Veterans who participated in defined 
radiation-risk activities and have certain diseases.  Second, 
service connection may be established under 38 C.F.R. § 3.303(d) 
with the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311 if certain conditions are met. Third, direct 
service connection can be established under 38 C.F.R. § 3.303(d) 
by showing that the disease was incurred during or aggravated by 
service without regard to the statutory presumptions.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
the term "radiation-exposed Veteran" means a Veteran who 
participated in a "radiation-risk activity." 38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-
risk activity" means:  onsite participation in a test involving 
the atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, during the period beginning on 
August 6, 1945, and ending on July 1, 1946; internment as a 
prisoner of war of Japan during World War II resulting in an 
opportunity for exposure to radiation comparable to those 
occupying Hiroshima or Nagasaki; certain service on the grounds 
of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, 
Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service 
on Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 
C.F.R. § 3.309(d)(3)(ii).

Diseases presumptively service connected for radiation- exposed 
Veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d) are:  leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, cancer of 
the pharynx, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, lymphomas 
(except Hodgkin's disease), cancer of the bile ducts, cancer of 
the gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, cancer 
of the urinary tract, bronchiolo-alveolar carcinoma, cancer of 
the bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary. 38 U.S.C.A. § 1112(c)(2); 38 
C.F.R. § 3.309(d)(2).





The second approach is found in 38 C.F.R. § 3.311.  To consider a 
claim under 38 C.F.R. § 3.311, the evidence must show the 
following: 

      (1) the Veteran was exposed to ionizing radiation in 
service; 
      (2) he subsequently developed a radiogenic disease,; and;
 (3) such disease first became manifest within a period 
specified by the regulation. 

38 C.F.R. § 3.311(b).  If any of the foregoing three requirements 
has not been met, service connection for a disease claimed as 
secondary to exposure to ionizing radiation cannot be granted 
under 38 C.F.R. § 3.311. See 38 C.F.R. § 3.311(b)(1)(iii).  

For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" 
means a disease that may be induced by ionizing radiation. 38 
C.F.R. § 3.311(b)(2).  These include: (i) All forms of leukemia 
except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid 
cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; 
(vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; 
(ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) 
Tumors of the brain and central nervous system; (xxi) Cancer of 
the rectum; (xxii) Lymphomas other than Hodgkin's disease; 
(xxiii) Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 
3.311(b)(2).

If a claim is based on a disease other than one listed in the 
previous paragraph, VA shall nevertheless consider the claim 
under 38 C.F.R. § 3.311, provided the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b)(4).

Section 3.311(a) calls for the development of a radiation dose 
assessment where it is established that a radiogenic disease 
first became manifest after service, where it was not manifest to 
a compensable degree within any applicable presumptive period 
specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation in 
service.  Dose data will be requested from the Department of 
Defense in claims based upon participation in atmospheric nuclear 
testing and in claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2).  In all other claims involving 
radiation exposure, the VA Under Secretary for Health will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  Id.

Finally, direct service connection can be established by "showing 
that the disease or malady was incurred during or aggravated by 
service," a task which "includes the difficult burden of tracing 
causation to a condition or event during service." Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

There is no evidence suggesting the claimed disability originated 
during military service, and the Veteran does not contend 
otherwise.  The Veteran contends that his acoustic neuroma and 
right ear hearing loss are the result of having been exposed to 
ionizing radiation as a nuclear weapons specialist while 
stationed at Barksdale Air Force Base, Louisiana.  The Veteran 
does not allege, and the records do not show, that his this 
disability manifested to a compensable degree within a year of 
service discharge.  Instead, the Veteran has alleged that private 
and VA examiners have expressed opinions that link this 
disability to in-service radiation exposure.  

Military service department records show that the Veteran served 
as a nuclear weapons specialist. (See "Airman Performance 
Report" appraisals, reflecting that for the period beginning in 
January 1974 through April 1976, the Veteran served in the 
"463" military occupational specialty area-that of nuclear 
weapon specialist and May 1976 service memorandum contained in 
the service treatment records, which was authored by a mental 
health care professional, indicating that the Veteran was 
"presently assigned....as a nuclear weapons technician").  

However, the Board finds that the competent and probative medical 
and other evidence of record is against a finding that the 
Veteran's disorder is etiologically related to claimed in-service 
radiation exposure. 

Firstly, the Veteran's acoustic neuroma is not included among the 
chronic diseases for which presumptive service connection is 
warranted under the provisions of 38 C.F.R. § 3.309(a).  

As to whether the disorder may be regarded as a "radiogenic 
disease" related to his claimed exposure to ionizing radiation 
in service, in a November 2004 letter, D. Bradley Welling, M. D., 
Ph. D., Professor, Ohio State University, reported that (1) the 
Veteran underwent a middle cranial fossa excision of vestibular 
schwannonma in 1992; and, (2) one known cause of vestibular 
schwannomas was radiation exposure.  Dr. Welling observed that it 
was highly likely that radiation exposure increased a person's 
risk for vestibular schwannoma or acoustic neuroma.  In a 
December 2004 opinion, a VA physician agreed with Dr. Welling's 
findings.  The VA physician stated, "I am in agreement with the 
statement that the patient's history of thyroid problems and 
history of acoustic neuroma are related to his work in nuclear 
weapons in the service."  (See December 2004 VA opinion).  

In November 2007 and April 2008, the AMC received letters from 
the Deputy Chief, Radiation Protection Division, USA Radioisotope 
Committee Secretariat, Air Force Medical Operations Agency, 
Office of the Surgeon General.  In the November 2007 letter, it 
was noted that the United States Air Force Medical Operations 
Agency ("AFMOA") had queried the occupational radiation 
monitoring records in the United States Air Force Master 
Radiation Exposure Registry ("MRER") pertaining to the Veteran, 
and found no external or internal radiation exposure data.  In 
order to provide a comprehensive search of the Veteran's possible 
exposure to ionizing radiation, the AFMOA sent an additional 
inquiry to the AFSC.  

In April 2008, AFSC indicated that it had reviewed the Veteran's 
official personnel records and determined that the records 
contained evidence of duties that "potentially could have 
resulted in his exposure to ionizing radiation from nuclear 
weapon components."  Based on this review, the AFSC provided an 
estimated maximum total effective dose ("TEDE"), or sum of 
external and internal dose for the Veteran of approximately 2.8 
rem. AFSC concluded that according to the Code of Federal 
Regulations, the annual TEDE limited for occupationally-exposed 
individuals was 5 rem per year.  

In an August 2008 memorandum, the Chief Public Health and 
Environmental Hazards Officer indicated that there was no 
documentation of statistically significant radiation response 
associated with acoustic neuroma in the peer-reviewed literature 
and that the majority of the central nervous system tumors were 
benign.  It was reported that the dose required for a fifty 
percent probability of causation would have been almost 50 rem, 
which was well above the Veteran's  received dosage.  The Chief 
Public Health and Environmental Hazard Officer opined that it was 
unlikely that the acoustic neuroma could be attributed to 
exposure to ionizing radiation during service.  

In a September 2008 memorandum titled "Review of Radiation Claim 
under 38 C.F.R. § 3.311," the Acting Under Secretary for 
Benefits outlined and reviewed the responses and opinions from 
the AFSC and Chief Public Health and Environmental Hazard 
Officer.  As a result of these opinions, and a review of the 
evidence, the Director reported that there was no reasonable 
possibility that the Veteran's acoustic neuroma was the result of 
his occupational exposure to ionizing radiation during service.  

The question presented in this case is essentially medical in 
nature.  The Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Competent medical 
evidence is required.   Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions. Competent medical evidence may also include 
statements conveying sound medical principles found in medical 
treatises. It also includes statements contained in authoritative 
writings, such as medical and scientific articles and research 
reports or analyses. 38 C.F.R. § 3.159(a)(1).

Generally, the degree of probative value which may be attributed 
to a medical opinion issued by a VA or private treatment provider 
is weighed by such factors as its thoroughness and degree of 
detail, and includes whether there was review of the veteran's 
claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Equally 
important is whether the examining medical provider had a 
sufficiently clear and well-reasoned rationale, as well as a 
basis in objective supporting clinical data. Bloom v. West, 12 
Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 
(1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) 
(rejecting medical opinions that did not indicate whether the 
physicians actually examined the veteran, did not provide the 
extent of any examination, and did not provide any supporting 
clinical data). The Court has held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record. Miller v. West, 11 
Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical 
examiner must have correct information regarding the relevant 
facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing 
that the evaluation of medical evidence involves inquiry into, 
inter alia, the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches); see 
Shipwash; Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the 
duty of VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 
(2008) (holding that it is not necessary for a VA medical 
examiner to specify review of the claims folder where it is clear 
from the report that the examiner has done so and is familiar 
with the claimant's extensive medical history).

The central opinion supporting the question of a nexus between 
the Veteran's disorder and military service is that of Dr. 
Welling in November 2004, with an essential statement of 
concurrence by a VA physician dated the following month.  

However, the text of Dr. Welling's statement does not reveal that 
his assessment that this Veteran's disorder was caused by 
exposure to radiation.  Dr. Welling only stated that "one of the 
known causes" is radiation exposure, and that "a direct causal 
relationship has not been conclusively demonstrated."  The only 
significant information that may be gleaned from Dr. Welling's 
letter is found in the use of his language that radiation 
exposure is a known cause.  However, there is no evidence that 
Dr. Welling was aware of the degree of the Veteran's claimed 
exposure; nor did he provide any further rationale as to his 
opinion pertaining to this Veteran.  

This is not to suggest that in order for service connection to be 
granted, Dr. Welling or any other physician would need to opine 
that there was a direct causal relationship indicating a 
conclusive relationship between claimed exposure and the 
diagnosis in question - the benefit of the doubt doctrine 
mandates that only an approximate balance of evidence be attained 
in order for a claim to be granted.  Alemany v. Brown, 9 Vet. 
App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993). 

Instead, the clear preponderance of the competent medical 
evidence is against such a connection.  The opinions of Dr. 
Welling and the VA physician do not indicate a review of any of 
the Veteran's service and post-service evidence records nor a 
competent investigation of such potential exposure as is found in 
the dose estimate, such as was reviewed by the AFSC, Chief Public 
Health and Environmental Hazard Officer's and Compensation and 
Pension Director's findings and opinions.  

The Board is cognizant that the Court recently held that "[i]t is 
the factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical opinion." 
The Court did not find such a review of medical records in the 
claims file to be irrelevant in terms of determining the 
probative value of an opinion.  Rather, the Court clarified that 
the claims file "is not a magical or talismanic set of documents, 
but rather a tool to assist VA examiners to become familiar with 
the facts necessary to form an expert opinion to assist the 
adjudicator in making a decision on a claim." There are other 
means by which a physician can become aware of critical medical 
facts, notably by treating the claimant for an extended period of 
time.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Chief Public Health and Environmental Hazard Officer's and 
Compensation and Pension Director's findings and opinions were 
based on a review of the claims files, encompassed consideration 
of the AFSC evidence, and contain clearly delineated rationale.  
These opinions are also consistent with the fact that the Veteran 
went several decades following service before treatment for his 
acoustic neuroma (i.e., 1992).  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (the absence of 
medical treatment of the claimed condition for many years after 
service is a consideration in service connection claims).  In 
short, the Chief Public Health and Environmental Hazard Officer's 
and Compensation and Pension Director's opinions have 
substantially greater probative value than the Dr. Welling's 
November 2004 and VA examiner's December 2004 opinions, 
respectively.  

The Board has found the preponderance of the evidence to be 
against the Veteran's proposition that his acoustic neuroma with 
right ear hearing loss is etiologically related to radiation 
exposure sustained during service.  The Veteran has presented no 
other relevant evidence than that discussed above, and the 
evidence that has been obtained under VA's duty to assist is 
against the claim.

In summary, the Board finds that the competent and probative 
medical and other evidence does not demonstrate that the 
Veteran's acoustic neuroma with right ear hearing loss was 
present until more than a year after service or that it was 
etiologically related to any incident of service including 
exposure to ionizing radiation.  The Board therefore concludes 
that this disability was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred therein.

In view of the foregoing, the benefit of the doubt doctrine is 
not for application, and service connection for an acoustic 
neuroma with right ear hearing loss, claimed as due to in-service 
radiation exposure, must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

A Mental Disorder, to Include PTSD

The Veteran alleges that he has PTSD, as a result of handling 
nuclear weapons during active service.  He has continually 
alleged that he has been treated for this disorder since such 
service.  However, the evidence does not show that the Veteran 
has been treated for PTSD.  Rather, the preponderance of the 
evidence shows that the Veteran has been treated for depression 
that resulted from the residuals of a 1992 surgical removal of 
the acoustic neuroma, which as noted above has been determined to 
be of non-service-connected origin.  The appeal will therefore be 
denied.  
  
The general provisions as to the establishment of service 
connection are reviewed above.  Specifically as to PTSD, there 
must be (1) medical evidence establishing a diagnosis of the 
disorder, (2) credible supporting evidence that the claimed in-
service stressors actually occurred, and (3) a link, established 
by medical evidence, between the current symptomatology and the 
claimed in-service stressors. 38 C.F.R. § 3.304(f).

The criteria for a diagnosis of PTSD are not established by VA. 
Instead, the appellate courts and VA have recognized that a 
diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition of 
the American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM- IV). See 38 C.F.R. §§ 3.304(f) 
and 4.125(a); Cohen v. Brown, 10 Vet. App. 128, 140-41.

The veteran's service treatment records show that he underwent a 
psychiatric evaluation in March 1976 due to an inspection and to 
marital problems.  In May 1976, the Veteran was hospitalized for 
three days for gross stress reaction following an overdose of 
medication that appeared to be a suicide attempt. The veteran 
reported insomnia, loss of appetite and fearfulness, which were 
all related to marital difficulties. Psychological testing 
revealed characteristics of depression and he was placed on 
medication accordingly. schizoid personality, moderate to severe. 
A May 1976 psychiatric evaluation report indicated that the 
Veteran had no psychiatric disorder warranting action under 
service department regulations, but instead had a "character and 
behavior disorder," which was noted to be a moderate to severe 
"schizoid personality disorder."  

In a June 9, 1976 chronological record of medical care, it was 
noted that while the Veteran was disqualified from performing 
duties under the "HRP" (Human Reliability Program), "this 
disqualification is based on 'a personality disorder, schizoid 
personality'."

The veteran continued to receive outpatient psychotherapy; 
however, a June 1976 treatment note indicated that the veteran 
stopped treatment because he was confident that he could handle 
any further problems. It was specifically noted that the Veteran 
reported that if he had further difficulties with his wife, he 
would seek further counseling.  There is no further record of 
treatment for any psychological complaint or condition in-service 
and the veteran's separation from service examination is negative 
for any psychological abnormalities.

Thus, the Veteran's current reports that he was disqualified from 
performing his duties as a nuclear weapons specialist because of 
inherent stress in that position are belied by the service 
treatment records, which clearly show that such disqualification 
was because of marital discord.  Because these records were 
generated with a view towards ascertaining the Veteran's then-
state of physical fitness, they are akin to statements of 
diagnosis and treatment and are of increased probative value.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate if 
it assists in the articulation of the reasons for the Board's 
decision); see also  LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 
2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including 
the federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of past 
physical condition on the rational that statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong motive 
to tell the truth in order to receive proper care).  

The record is generally devoid of evidence of psychiatric 
symptoms from the time he was regularly separated from active 
duty in August 1977 to his 1992 removal of the acoustic neuroma 
outlined above.  However, the evidence dated thereafter is 
replete showing that his depressive disorders symptoms were all 
related to the 1992 surgery.

For example, a private treatment report dated in September 1995 
notes that the veteran had a history of depression since his 
surgery for the removal of an acoustic neuroma.  In a January 
1997 VA examination report, the examiner noted that the Veteran 
developed depression problems in 1993, because of medical 
problems that resulted from the 1992 surgery.  It was 
specifically noted that while the Veteran had a number of jobs 
for relatively short periods of time, "each time he basically 
left because of missing too many days because of medical 
problems."   

A February 2001 VAMC record notes a PTSD screen was negative and 
a depression screen was positive. The veteran was hospitalized at 
the Chillicothe VAMC from July 2001 to August 2001 for a 
behavioral change due to surgery or brain tumor. The note also 
indicates the veteran was depressed because he was homeless for a 
month.

In July 2001, the Veteran was diagnosed with and treated for a 
"mood disorder due to general medical condition (surgery or 
brain tumor)."  It was noted that the Veteran was having 
difficulties with his financial status and general medical 
problems.  Similarly, November 2001 and January 2002 VA treatment 
notes indicate that the Veteran was reporting anger management 
difficulties involving jealousy of his then-girlfriend, continued 
financial difficulties and concern that he had developed another 
brain tumor.  In February 2002, the Veteran was diagnosed with an 
"adjustment disorder."  In January 2006 and August 2008, the 
Veteran was again treated for a psychiatric assessment of 
"behavioral change due to general medical condition," 
specifically as to the former it was noted that the disorder 
emanated from a "surgery or brain tumor." In a March 2009 and 
August 2009 VA treatment notes, the assessment was reiterated.  

The Board has considered the reports of the Veteran and his 
father as to the onset of his disorder.  The Veteran essentially 
contends that his depressive disorder is the result of a 
misdiagnosis.  However, the Veteran is plainly not competent to 
offer such an opinion.  The Courts have generally held that a 
layperson is not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain 
instances, however, lay evidence has been found to be competent 
with regard to a disease with "unique and readily identifiable 
features" that is "capable of lay observation."  See Barr v. 
Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose 
veins); see also Jandreau, 492 F.3d at 1376-77  (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(flatfeet).  That notwithstanding, a Veteran has been found to 
not be competent to provide evidence in more complex medical 
situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 
(2007) (laypersons not competent to state in-service symptoms 
were indicative of rheumatic fever).  Moreover, the Board must 
consider the weight of the lay statement, particularly if such 
statement is a mere conclusory generalized lay statement.  See 
Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  In assessing the 
competency and weight of lay statements, evidence of a prolonged 
period without medical complaint after service can be considered 
along with other factors.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

As to the Veteran's father, he reported in a January 2003 
affidavit attached to the Veteran's substantive appeal that the 
Veteran began to have headaches and disorientation, which later 
were attributed to the Veteran's acoustic neuroma, and that after 
the 1992 surgery, he had mental difficulties.  This is in 
essential accord with the balance of the evidence that indicates 
the Veteran only began to have mental symptoms after what has 
been determined to be a non-service-related cause.  

The Veteran rendered honorable and faithful service for which the 
Board is grateful.  Indeed, all of the evidence of record, as 
well as the arguments advanced by the Veteran and his 
representative, indicate that the Veteran's tenure in the U.S. 
Air Force was stellar in every respect.  

Further, the Veteran clearly has marked psychological 
difficulties.  However, there is also no question that the 
Veteran had marital difficulties in service; that competent 
medical service authorities found he then had a personality 
disorder but that he nonetheless left military service at the 
conclusion of his regular tour without apparent psychological 
impairment.  Personality disorders are considered to be 
congenital or developmental abnormalities and are not considered 
to be disabilities for the purposes of service connection.  See 
38 C.F.R. §§ 3.303(c), 4.9, 4.127. 
 
Equally without doubt is that he has not been diagnosed or 
treated for PTSD but for depression that began after, and  is 
clearly related to, the non-service-connected acoustic neuroma.  

The Board has carefully reviewed the record in depth and it has 
been unable to identify a basis upon which service connection may 
be granted.  The Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  It has been observed that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management v. Richmond, 496 U.S. 414, 
426 (1990)]. 

The preponderance of the evidence is against the claim, and the 
appeal is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acoustic neuroma with right ear hearing 
loss is denied. 

Service connection for a mental disorder to include PTSD is 
denied. 



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


